Title: To John Adams from Samuel Dexter, 19 July 1800
From: Dexter, Samuel
To: Adams, John



Sir
War Department, 19 July 1800

I was honored this morning with your Letter of the 10th: inst. the enclosed recommendations Shall be duly attended to.
The List of proper characters to fill the existing military vacancies is maturing, and shall soon be submitted to you.
I transmit for your signature a Warrant for the Execution of the Sentence of the Court Martial on Samuel Ewing.
I have the honor to be /  with profound respect /  Your very obedt. servt

Saml. Dexter